Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the claims filed 9/21/2018. Claims 1 – 15 are pending in this application.

Information Disclosure Statement
	Information disclosure statements filed 9/21/2018, 7/17/2020 and 12/30/2020 are acknowledged by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  “while the second part of the thermostate” should read “while the second part of the thermostat.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 7, the metes and bounds of the “several” is not clear and as such, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter. Examiner for this office action is interpreting the limitation to mean the “at least two.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 as far as it is definite, 9 – 10, 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Document WO 2016016219 in view of UK Patent Document to Wong (GB  2108663).
Regarding claims 1 and 12, the WIPO document discloses an apparatus and the method of making a thermostatic valve for a fluid circulation circuit (Fig. 1), the valve comprising a housing (10), for passing a fluid of the circulation circuit and inside which said fluid flows between the orifices, a sleeve (20) for regulating the flow of the fluid in the housing between the orifices, said sleeve defining a central axis and being movable relative to the housing along said central axis, a thermostat, which comprises both a heat- sensitive part (31), containing a thermodilatable (heat expandable) material and arranged on the flow of the fluid in the housing between the orifices, and a movable part (33), translatable relative to the heat- sensitive part along the central axis under the effect of an expansion of the thermodilatable part, a first part (30) of the thermostat, among its heat-sensitive and movable parts, being kinematically connected to the housing by a stirrup (60) while the second part (32) of the thermostat is kinematically connected to the sleeve (20), such that the movements between the heat-sensitive and movable parts of the thermostat command, by movement of the sleeve along the central axis, the regulating action of said sleeve on the flow of the fluid in the housing, wherein the stirrup comprises at least one arm (61) that extends lengthwise parallel to the central axis, that connects, through the inside of the sleeve (20), the first part of the thermostat, to an attachment part (16) of the housing, and that, at its longitudinal end opposite the first part of the thermostat, is provided with fasteners (66, 67) for fastening to the attachment part, said fasteners being suitable for locking to the attachment part by plastic deformation of at least one part of the fasteners (Page 13). The WIPO document discloses the arranging the stirrup at 16 before plastically deforming 67.

Regarding claim 7, as far as it is definite, the WIPO document discloses at least two arms (61, Fig. 2).
Regarding claims 9 – 10, in the combination the UK Patent Document teaches a stopper (70) supporting the attachment part (8) capable of removal (by means of bolts 74) the seals the inner chamber. Further, the UK Patent document teaches stopper comprising a sealing surface for element 60. 
Regarding claim 13, the WIPO document discloses attaching the stirrup to thermostat by means of the spring (40) before attaching the end 64 to the attachment part.

Allowable Subject Matter
Claims 2 – 6, 8, 11, 14 -15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 2 and 14, a person having ordinary skill in the art would not be motivated to modify the valve disclosed by WIPO document with a rim for forming a stop for the fin. 
	Regarding claims 8 and 11, a person having ordinary skill in the art would not be motivated to modify the valve disclosed by WIPO document with inward branches on the sleeve or the a return spring in the location claimed respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753